Wheeler, J.
ft is not perceived on what grouud the court refused to permit the note to be given in evidence. When the note itself was exhibited and made a part of the petition it could not he excluded on the ground of variance. If tlio instrument described and that exhibited were not substantially tiie same, the petition might perhaps be obnoxious to exceptions on the ground of repugnancy or inconsistency in its averments. But the objection could not be taken to the admissibility of tiie note in evidence. There could be no question of variance in tiie case.
The judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.